Citation Nr: 1723586	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability manifested by headaches and dizziness, to include as due to and/or secondary to service-connected low back disability.

2.  Entitlement to service connection for a sinus disability, to include as due to and/or secondary to service-connected low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Board remanded the matter for further development.  


FINDINGS OF FACT

1.  The Veteran's sinusitis had its onset during active duty service.

2.  The Veteran's headaches are secondary to medication take for his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for headaches, as associated with service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.30, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for a sinus disorder, which he contends began during service.  He also seeks service connection for headaches, which he contends occur concomitantly with his increase in back pain.

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

II. Analysis

Sinus Disorder

On VA examination in June 2016, the examiner concluded that the Veteran's sinus disorder was not related to service because there was no record of any sinus complaints prior to 1971.  However, service treatment records (STRs) associated with the claims file since the 2016 examination confirm that the Veteran was first treated for sinus complaints during service in October 1967.  Moreover, the Veteran recalls that he has had sinus trouble since service, and this is buttressed by a private medical record dated August 9, 1971, which reflects headaches, fever, and "sinuses draining" with temperature of 99.8 and "extensive allergy testing due to problem with sinuses" in July 1986.   The Veteran also has a current daily medication regime, which includes a prescribed antihistamine.  See, e.g., VA Dispensary records dated in October 2016.  Also, the June 2016 VA examiner provided a diagnosis of sinusitis.

Although the record does not reflect a continuous stream of doctor visits for sinus trouble, the Board finds the Veteran's assertion of symptomatology since service to be credible based on the medical evidence that is of record, which shows that the Veteran's sinus trouble has required more than self (over-the-counter) medication/intervention during and since service.  Therefore, when according the Veteran all reasonable doubt, the Board finds that the Veteran's sinus disorder-best characterized as sinusitis-had its onset during active duty service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the criteria for a grant of service connection for sinusitis on a direct basis are met.  

Headaches

As for the Veteran's headaches, the Veteran states that he noticed that his headache pain increased as his back pain increased, and that his chiropractor told him that his headaches were "referred pain to the back."  See October 2010 statement from Veteran.  See also September 2010 statement from Veteran that a VA neurologist told him his severe headaches are "reflective pain from back."

The Veteran has been service connected for degenerative disc disease of the lumbar spine since October 12, 2001.  VA medical (including neurology) records dating from at least January 2011 show that the Veteran takes prescribed opioid analgesic medication for his service-connected back pain.  VA and private medical records also document severe headaches.

On VA examination in June 2016 the examiner, a neurologist, gave the opinion that the Veteran is suffering from rebound headaches secondary to analgesic pain medication.  See June 2016 VA examination opinion.  Other evidence indicates that the Veteran may be having headaches related to his now service-connected sinus condition.  See, e.g., private medical record dated March 3, 1986; and VA medical record dated October 8, 2010.

Based on the evidence of record, and when resolving reasonable doubt in the Veteran's favor, the Board finds that his headaches are secondary to medication take for his service-connected lumbar spine disability, particularly mediation use.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for headaches, as secondary to service-connected lumbar spine disability, is warranted.  


ORDER

Service connection for sinusitis is granted.

Service connection for headaches, as associated with service-connected lumbar spine disability, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


